Exhibit 10.8

MGM GROWTH PROPERTIES OPERATING PARTNERSHIP LP

CHANGE OF CONTROL POLICY FOR EXECUTIVE OFFICERS

ADOPTED: APRIL 19, 2016



--------------------------------------------------------------------------------

MGM GROWTH PROPERTIES OPERATING PARTNERSHIP LP

CHANGE OF CONTROL POLICY FOR EXECUTIVE OFFICERS

1. Definitions

For purposes of the Change of Control Policy for Executive Officers, the
following terms are defined as set forth below (unless the context clearly
indicates otherwise):

 

Administrator    The third-party accounting, actuarial, consulting or similar
firm which shall be retained by the Company prior to a Change of Control to
administer this Policy following a Change of Control. Annual Base Salary    The
Participant’s base salary as in effect as of the date of a Change of Control.
Board    The Board of Managers of MGM Growth Properties OP GP LLC, a Delaware
limited liability company, which is the general partner of the Company. Change
of Control   

“Change of Control” means, with respect to (x) MGP or (y) provided that it
directly or indirectly controls, is controlled by or is under common control
with MGP at the relevant time, MGM (each of (x) and (y), a “Referenced Entity”),
the first to occur of:

 

(1) the date that a reorganization, merger, consolidation, recapitalization, or
similar transaction (other than a spinoff, exchange offer or similar transaction
to or with the applicable Referenced Entity’s public shareholders) is
consummated, unless: (i) at least 50% of the outstanding voting securities of
the surviving or resulting entity (including, without limitation, an entity
which as a result of such transaction owns the Company either directly or
through one or more subsidiaries) (“Resulting Entity”) are beneficially owned,
directly or indirectly, by the persons who were the beneficial owners of the
outstanding voting securities of the Corporation immediately prior to such
transaction in substantially the same proportions as their beneficial ownership,
immediately prior to such transaction, of the outstanding voting securities of
the Corporation and (ii) immediately following such transaction no person or
persons acting as a group beneficially owns capital stock of the Resulting
Entity possessing thirty-five percent (35%) or more of the total voting power of
the stock of the Resulting Entity;

 

(2) the date that a majority of members of the Referenced Entity’s Board is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the Referenced Entity’s
Board before the date of the appointment or election; provided that no
individual shall be considered to be so endorsed if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a-11 promulgated under the Securities Exchange Act of
1934) or other actual or threatened solicitation of



--------------------------------------------------------------------------------

  

proxies or consents by or on behalf of a Person other than the Referenced
Entity’s Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest;

 

(3) the date that any one person, or persons acting as a group, acquires (or has
or have acquired as of the date of the most recent acquisition by such person or
persons) beneficial ownership of stock of the Referenced Entity possessing
thirty-five percent (35%) or more of the total voting power of the stock of the
Referenced Entity; or

 

(4) the date that any one person acquires, or persons acting as a group acquire
(or has or have acquired as of the date of the most recent acquisition by such
person or persons), assets from the Referenced Entity that have a total gross
fair market value equal to or more than forty percent (40%) of the total gross
fair market value of all of the assets of the Referenced Entity immediately
before such acquisition or acquisitions.

 

For the avoidance of doubt, there can only be one Change of Control for purposes
of the Policy.

Code    The Internal Revenue Code of 1986, as amended from time to time. Company
   MGM Growth Properties Operating Partnership LP, a Delaware limited
partnership, or any successor thereto. Current Employment Agreement    The
Participant’s employment agreement with the Company or any of its affiliates
(including, without limitation, any Parent or Subsidiary) in effect as of the
applicable date of determination, if any. Date of Termination   

If the Participant’s employment is terminated by:

 

(i) the Employer with Employer’s Good Cause or by the Participant for
Participant’s Good Cause, the Date of Termination shall be the date on which the
Participant or the Employer, as the case may be, receives the Notice of
Termination (as described in Section 3.2(b)) or any later date specified
therein, as the case may be.

 

(ii) the Employer without Employer’s Good Cause or by the Participant without
Participant’s Good Cause, the Date of Termination shall be the date on which the
Employer or the Participant, as applicable, notifies the other party of such
termination.

 

Notwithstanding the above, in the event that the Participant’s employment is
terminated within six months prior to a Change of Control under circumstances
entitling the Participant to the benefits described in Section 3 hereof were
such termination of employment within the period commencing on the Change of
Control and ending on the one-year anniversary thereof, the Participant’s Date
of Termination for purposes of Section 3 hereof shall be the

 

2



--------------------------------------------------------------------------------

   date of the Change of Control. Effective Date    April 19, 2016. Employer   
As applicable, the Company, the Subsidiaries, any Parent and any affiliated
companies. Employer’s Good Cause    As defined in Section 3.2(a). Excise Tax   
The excise tax imposed by Section 4999 of the Code, together with any interest
or penalties imposed with respect to such excise tax. Executive Officer    Any
executive officer of the Company. MGM    MGM Resorts International, a Delaware
corporation, and any successor entity. MGP    MGM Growth Properties LLC, a
Delaware limited liability company, and any successor entity. Net After-Tax
Benefit    The present value (as determined in accordance with Sections
280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Participant’s Payments less
any Federal, state, and local income taxes and any Excise Tax payable on such
amount. Parent    A parent corporation as defined in Section 424(e) of the Code.
Participant    An Executive Officer who meets the eligibility requirements of
Section 2.1. Participant’s Good Cause    As defined in Section 3.2(a). Payment
   Any payment or distribution in the nature of compensation (within the meaning
of Section 280G(b)(2) of the Code) to or for the benefit of the Participant,
whether paid or payable pursuant to this Policy or otherwise. Policy    This MGM
Growth Properties Operating Partnership LP Change of Control Policy for
Executive Officers. Separation Benefits    The amounts and benefits payable or
required to be provided in accordance with Section 3.3 of this Policy.
Subsidiary    A subsidiary corporation of the Company as defined in Section
424(f) of the Code or corporation or other entity, whether domestic or foreign,
direct or indirect, in which the Company has or obtains a proprietary interest
of more than fifty percent (50%) by reason of stock ownership or otherwise.

 

3



--------------------------------------------------------------------------------

Target Bonus    The annual target bonus award for which a Participant is
eligible under the Company’s Annual Performance-Based Incentive Plan for
Executive Officers, or any successor plan, as in effect as of the date of a
Change of Control (or, if greater, as of the Date of Termination).

2. Eligibility

2.1. Participation. Each Executive Officer set forth on Schedule A hereto shall
be a Participant subject to the Policy effective as of the Effective Date and
each other employee added to Schedule A by the Board from time to time shall
become a Participant subject to the Policy effective as of the date of such
Board action.

2.2. Duration of Participation. A Participant shall cease to be a Participant
subject to the Policy if (i) the Participant terminates employment with the
Employer under circumstances not entitling him or her to Separation Benefits or
(ii) the Board determines that Participant shall cease to be subject to the
Policy prior to the occurrence of a Change of Control, provided that no
Executive Officer may be so removed from Policy participation subsequent to or
in connection with a Change of Control that actually occurs. In the event that a
Participant is removed from the Policy pursuant to the preceding sentence, the
Company shall, effective as of the date of such removal, amend the terms of any
equity award or other agreement between the Company and such Participant, to the
minimum extent necessary, to avoid the imposition of any additional taxes and/or
penalties under Section 409A of the Code on such Participant as a result of such
removal. Additionally, in the event that a Participant was removed from Policy
participation in the six months prior to a Change of Control, such Participant
will be deemed retroactively eligible to participate in the Policy. Furthermore,
a Participant who is entitled to receive benefits under the Policy shall remain
a Participant subject to the Policy until the amounts and benefits payable
pursuant to the Policy have been paid or provided to the Participant in full.

3. Separation Benefits

3.1. Right to Separation Benefits. A Participant shall be entitled to receive
from the Employer the Separation Benefits as provided in Section 3.3, if a
Change of Control occurs and the Participant’s employment with the Employer is
terminated under circumstances specified in Section 3.2(a) during the period
commencing on the date that is six months prior to such Change of Control and
ending on the first anniversary of such Change of Control. Termination of
employment shall have the same meaning as “separation from service” within the
meaning of Treasury Regulation § 1.409A-1(h).

3.2. Termination of Employment.

 

(a) Terminations which give rise to Separation Benefits under this Policy. The
circumstances specified in this Section 3.2(a) are any termination of employment
with the Employer by action of the Employer without Employer’s Good Cause (and
not by reason of Participant’s death or disability) or by a Participant with
Participant’s Good Cause.

(x) For purposes of this Policy, “Employer’s Good Cause” shall have the
following meaning, regardless of the definition given such term in any Current
Employment Agreement:

 

4



--------------------------------------------------------------------------------

  (i) Participant’s failure to reasonably abide by Employer’s policies and
procedures, misconduct, insubordination, failure to perform the duties required
of Participant up to reasonable standards established by the Employer’s senior
management, or material breach of Participant’s Current Employment Agreement,
which failure or breach is not cured by the Participant within ten (10) days
after written notice thereof from Employer specifying the facts and
circumstances of the alleged failure or breach, provided, however, that such
notice and opportunity to cure shall not be required if, in the good faith
judgment of the Board, such breach is not capable of being cured within ten
(10) days;

 

  (ii) Participant’s failure or inability to apply for and obtain any license,
qualification, clearance or other similar approval which the Employer or any
regulatory authority which has jurisdiction over the Employer requests or
requires that the Participant obtain;

 

  (iii) The Employer is directed by any governmental authority in Nevada, New
Jersey, Michigan, Mississippi, Illinois, Macau S.A.R., or any other jurisdiction
in which the Employer is engaged in a gaming business or where the Employer has
applied to (or during the term of the Participant’s employment under the Current
Employment Agreement, may apply to) engage in a gaming business to cease
business with the Participant; or

 

  (iv) Any of the Employer’s gaming business licenses are threatened to be, or
are, denied, curtailed, suspended or revoked as a result of the Participant’s
employment by the Employer or as a result of the Participant’s actions.

(y) For purposes of this Policy, “Participant’s Good Cause” shall have the
following meaning, regardless of the definition given such term in any Current
Employment Agreement:

 

  (i) The failure of Employer to pay Participant any compensation when due; or

 

  (ii) A material reduction in the scope of duties or responsibilities of
Participant or any reduction in Participant’s salary or Target Bonus.

Within ten (10) days following the first occurrence of circumstances
constituting Participant’s Good Cause, the Participant shall give the Employer
thirty (30) days’ advance written notice specifying the facts and circumstances
of the alleged breach. During such thirty (30) day period, the Employer may
either cure the breach (in which case such notice will be considered withdrawn)
or declare (to the Participant in writing) that the Employer disputes that
Participant’s Good Cause exists, in which case Participant’s Good Cause shall
not exist until the dispute is resolved in accordance with the methods for
resolving disputes specified in Exhibit A hereto.

 

(b)

Notice of Termination. Any termination of employment initiated by the Employer
for Employer’s Good Cause, or by the Participant for Employee’s Good Cause,
shall be communicated by a Notice of Termination to the other party. For
purposes of this Policy, a “Notice of Termination” means a written notice which
(i) indicates the specific

 

5



--------------------------------------------------------------------------------

termination provision in this Policy relied upon, and (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Participant’s employment under the
provision so indicated. The failure by the Participant or the Employer to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Employer’s Good Cause or Employee’s Good Cause shall not waive any
right of the Employer or the Participant, respectively, hereunder or preclude
the Employer or the Participant, respectively, from asserting such fact or
circumstance in enforcing the Employer’s or the Participant’s rights hereunder.

3.3. Separation Benefits.

 

(a) If a Participant’s employment is terminated under the circumstances set
forth in Section 3.2(a) entitling the Participant to Separation Benefits:

 

  (i) The Employer shall pay to the Participant, in a lump sum in cash within 30
days after the Date of Termination, or on such earlier date as required by
applicable law, the sum of (i) the Participant’s Annual Base Salary through the
Date of Termination to the extent not theretofore paid, (ii) any bonus
attributable to the Company’s most recently completed fiscal year to the extent
not previously paid, and (iii) any accrued vacation pay, in each case to the
extent not theretofore paid.

 

  (ii) In addition, if the Participant executes the general release of claims
described in Section 3.5 within 21 days following the Date of Termination, then,
contingent upon the expiration of any revocation period provided in such release
and subject to Section 7.6, within 30 days following the Date of Termination,
the Participant shall become entitled to the following benefits (the “Separation
Benefits”):

(1) The Employer shall pay to the Participant, in a lump sum in cash within 30
days after the Date of Termination, an amount (“Separation Pay”) equal to the
product of (A) two and (B) the sum of (x) the Participant’s Annual Base Salary
and (y) the Participant’s Target Bonus; provided, however, that the Separation
Pay amount pursuant to this clause (b) shall not exceed $4,000,000 per
Participant (or, in the case of a Participant who served as the Chief Executive
Officer of the Company at any point within the six (6) months prior to the
Change of Control (not taking into account any change in title that would
qualify as Employee’s Good Cause), $10,000,000).

(2) The Employer also shall pay to the Participant, in a lump sum in cash within
30 days after the Date of Termination, an amount (“Benefits Pay”) equal in value
to 24 months of continued health and other insurance benefits provided by the
Employer to the Participant immediately prior to the Change of Control (or, if
greater, as of the Date of Termination).

 

(b)

If a Participant’s employment is terminated under the circumstances set forth in
Section 3.2(a) entitling the Participant to Separation Benefits and such
termination of employment occurs prior to the occurrence of a Change of Control,
the Participant’s benefits under this Policy as described in this Section 3.3
shall commence upon the occurrence of the Change of Control (or such later date
as may be required pursuant to

 

6



--------------------------------------------------------------------------------

  Section 409A of the Code) and (i) shall be reduced by any severance
compensation or benefits the Participant was entitled to and received as a
result of such termination of employment prior to the Change of Control under
any other agreement between the Participant and the Company or any other Company
plan or policy, and (ii) shall replace and supersede any severance compensation
or benefits the Participant would otherwise receive pursuant to such other
agreement, plan or policy following the date of the Change of Control.

3.4. Excise Tax. Unless otherwise provided in a Current Employment Agreement,
notwithstanding anything in this Policy to the contrary, in the event it shall
be determined that any Payment would be subject to the Excise Tax, and if the
Participant’s Net After-Tax Benefit would be greater if the amount of the
Payments was one dollar less than the smallest amount that would give rise to
any Excise Tax (the “Reduced Amount”), then the amount of the Payments will be
reduced to the Reduced Amount. The Company and its affiliates shall bear no
responsibility for any Excise Tax payable on any Reduced Amount pursuant to a
subsequent claim by the Internal Revenue Service or otherwise. For purposes of
determining the Reduced Amount under this Section 3.4, amounts otherwise payable
to the Participant shall be reduced such that the reduction of compensation to
be provided to the Participant as a result of this Section 3.4 is minimized. In
applying this principle, the reduction shall be made in a manner consistent with
the requirements of Section 409A of the Code and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis but not below zero. All
determinations required to be made under this Section 3.4, including whether a
Reduced Amount or a Net After-Tax Benefit is payable, and the assumptions to be
utilized in arriving at such determinations, shall be made by the Company’s
independent auditors or such other nationally recognized certified public
accounting firm as may be designated by the Company and approved by the
Participant (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Participant within 15 business days of
the receipt of notice from the Participant that there has been a Payment, or
such earlier time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any determination by the
Accounting Firm shall be binding upon the Company, its Affiliates and the
Participant.

3.5. Payment Obligations Absolute. Upon a Change of Control and termination of
employment under the circumstances described in Section 3.2(a), subject to
Participant’s execution of a general release, the obligations of the Employer to
pay or provide the Separation Benefits described in Section 3.3 shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Employer may have against any Participant. In no event
shall a Participant be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to a Participant under any of
the provisions of this Policy, nor shall the amount of any payment or value of
any benefits hereunder be reduced by any compensation or benefits earned by a
Participant as a result of employment by another employer.

3.6. General Release of Claims; Compliance With Restrictive Covenants. Upon a
Change of Control and termination of employment under the circumstances
described in Section 3.2(a), the obligations of the Employer to pay or provide
the Separation Benefits described in Section 3.3 are contingent on:

 

7



--------------------------------------------------------------------------------

(a) the Participant’s (for him/herself, his/her heirs, legal representatives and
assigns) agreement to execute a general release in the form and substance to be
provided by Employer, releasing the Employer, its affiliated companies and their
officers, directors, agents and employees from any claims or causes of action of
any kind that the Participant might have against any one or more of them as of
the date of the release, regarding his/her employment or the termination of that
employment; and

 

(b) the Participant’s continued compliance with any restrictive covenants
(including, without limitation, noncompetition, nonsolicitation, nondisclosure,
intellectual property assignment and confidentiality covenants), whether set
forth in the Current Employment Agreement or elsewhere, that are binding on the
Participant following termination of the Participant’s employment with the
Employer (or, if no such restrictive covenants are otherwise in effect, as may
be set forth in the release described in clause (a) above consistent with the
restrictive covenants set forth in the Current Employment Agreements of other
Participants), and in the event that a Participant breaches any such restrictive
covenant, the Participant shall have no further right to Separation Benefits
pursuant to this Policy, and any Separation Benefits previously provided to the
Participant shall be subject to clawback by the Employer.

3.7. Non-Exclusivity of Rights; Non-Duplication of Benefits. Nothing in this
Policy shall prevent or limit the Participant’s continuing or future
participation in any plan, program, policy or practice provided by the Employer
and for which the Participant may qualify, nor shall anything herein limit or
otherwise affect such rights as the Participant may have under any contract or
agreement with the Employer; provided, however, that in the event the
Participant becomes eligible for Severance Benefits hereunder, the Participant
shall cease to be eligible for severance or termination benefits under any
Current Employment Agreement or any other contract or agreement with the
Employer that might otherwise apply.

4. Treatment of Equity Awards. In the event that a Participant holds any equity
award (whether issued pursuant to the MGM Growth Properties LLC 2016 Omnibus
Incentive Plan or otherwise) at the time of a Change of Control, such award
shall be eligible to accelerate and vest as and to the extent provided in the
applicable plan and/or award agreement governing the terms of such award.

5. Successor to Company

5.1. This Policy shall bind any successor of the Company, its assets or its
businesses (whether direct or indirect, by purchase, merger, consolidation or
otherwise), in the same manner and to the same extent that the Company or its
Subsidiaries would be obligated under this Policy if no succession had taken
place.

5.2. In the case of any transaction in which a successor would not by the
foregoing provision or by operation of law be bound by this Policy, the Company
shall require such successor expressly and unconditionally to assume and agree
to perform the Company’s or its Subsidiaries’ obligations under this Policy, in
the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place. The term “Company,” as

 

8



--------------------------------------------------------------------------------

used in this Policy, shall mean the Company as hereinbefore defined and any
successor or assignee to the business or assets which by reason hereof becomes
bound by this Policy.

6. Duration, Amendment and Termination

6.1. Duration. This Policy shall remain in effect until terminated as provided
in Section 6.2. Notwithstanding the foregoing, if a Change of Control occurs,
this Policy shall continue in full force and effect and shall not terminate or
expire until after all Participants who become entitled to any payments or
benefits hereunder shall have received such payments or benefits in full.

6.2. Amendment and Termination. The Policy may be terminated or amended in any
respect by resolution adopted by the Board prior to the occurrence of a Change
of Control. However, after the Board has knowledge of a possible transaction or
event that if consummated would constitute a Change of Control, this Policy may
not be terminated or amended in any manner which would adversely affect the
rights or potential rights of Participants, unless and until the Board has
determined that all transactions or events that, if consummated, would
constitute a Change of Control have been abandoned and will not be consummated,
and, provided that, the Board does not have knowledge of other transactions or
events that, if consummated, would constitute a Change of Control. If a Change
of Control occurs, the Policy shall no longer be subject to amendment, change,
substitution, deletion, revocation or termination in any respect that adversely
affects the rights of Participants, and no Participant shall be removed from
Policy participation.

7. Miscellaneous

7.1. Legal Fees. The Employer agrees to pay, to the full extent permitted by
law, all reasonable legal fees and expenses which the Participant may reasonably
incur as a result of any contest by the Employer, the Participant or others of
the validity or enforceability of, or liability under, any provision of this
Policy or any guarantee of performance thereof (including as a result of any
contest by the Participant about the amount of any payment pursuant to this
Policy); provided that the Employer shall have no obligation under this
Section 7.1 to the extent the resolution of any such contest includes a finding
denying, in total, the Participant’s claims in such contest. Such fees and
expenses shall be paid within thirty (30) days following an invoice from the
Participant to the Company following the initial resolution of any contest.

7.2. Employment Status. This Policy does not constitute a contract of employment
or impose on the Participant, the Company or the Participant’s Employer any
obligation to retain the Participant as an employee or to change the Employer’s
policies regarding termination of employment.

7.3. Tax Withholding. The Employer may withhold from any amounts payable under
this Policy such federal, state, local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

7.4. Validity and Severability. The invalidity or unenforceability of any
provision of the Policy shall not affect the validity or enforceability of any
other provision of the Policy, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

9



--------------------------------------------------------------------------------

7.5. Governing Law. The validity, interpretation, construction and performance
of the Policy shall in all respects be governed by the laws of the State of
Delaware, without reference to principles of conflict of law.

7.6. Section 409A of the Code. Notwithstanding anything herein to the contrary:

 

(a) The Policy shall be interpreted, construed and operated to reflect the
intent of the Company that all aspects of the Policy shall be interpreted either
to be exempt from the provisions of Section 409A of the Code or, to the extent
subject to Section 409A of the Code, comply with Section 409A of the Code and
any regulations and other guidance thereunder. This Policy may be amended at any
time, without the consent of any Participant, to avoid the application of
Section 409A of the Code in a particular circumstance or to the extent
determined necessary or desirable to satisfy any of the requirements under
Section 409A of the Code, but the Employer shall not be under any obligation to
make any such amendment. Nothing in the Policy shall provide a basis for any
person to take action against the Employer based on matters covered by
Section 409A of the Code, including the tax treatment of any award made under
the Policy, and the Employer shall not under any circumstances have any
liability to any Participant or other person for any taxes, penalties or
interest due on amounts paid or payable under the Policy, including taxes,
penalties or interest imposed under Section 409A of the Code.

 

(b) To the extent that any payment or benefit pursuant to this Policy
constitutes a “deferral of compensation” subject to Section 409A of the Code
(after taking into account to the maximum extent possible any applicable
exemptions) (a “409A Payment”) treated as payable upon a separation from service
(as defined under Section 409A of the Code, then, if on the date of the
Participant’s separation from service, the Participant is a specified employee
(as defined under Section 409A of the Code), then to the minimum extent required
for the Participant not to incur additional taxes pursuant to Section 409A of
the Code, no such 409A Payment shall be made to the Participant sooner than the
earlier of (i) six (6) months after the Participant’s separation from service;
or (ii) the date of the Participant’s death, at which time all such delayed
payments shall be paid in lump sum without interest.

 

(c) No 409A Payment payable under this Policy shall be subject to acceleration
or to any change in the specified time or method of payment, except as otherwise
provided under this Policy and consistent with Section 409A. If under this
Policy, a 409A Payment is to be paid in two or more installments, for purposes
of Section 409A, each installment shall be treated as a separate payment.
Moreover, if the Company determines in good faith that any provision of this
Policy has the effect of impermissibly delaying or accelerating any payment
schedule initially set forth in any applicable employment agreement or equity
award, the applicable provision (or part thereof) of this Policy shall be
disregarded and have no force or effect and the payment schedule shall be
governed by the applicable provision of the applicable employment agreement or
equity award agreement.

7.7. Claim Procedure. If a Participant makes a written request alleging a right
to receive Separation Benefits under the Policy or alleging a right to receive
an adjustment in benefits being paid under the Policy, the Company shall treat
it as a claim for benefits. All claims for

 

10



--------------------------------------------------------------------------------

Separation Benefits under the Policy shall be sent to the General Counsel of the
Company and must be received within 30 days after the Date of Termination. If
the Company determines that any individual who has claimed a right to receive
Separation Benefits under the Policy is not entitled to receive all or a part of
the benefits claimed, it will inform the claimant in writing of its
determination and the reasons therefore in terms calculated to be understood by
the claimant. The notice will be sent within 90 days of the written request,
unless the Company determines additional time, not exceeding 90 days, is needed
and provides the Participant with notice, during the initial 90-day period, of
the circumstances requiring the extension of time and the length of the
extension. The notice shall make specific reference to the pertinent Policy
provisions on which the denial is based, and describe any additional material or
information that is necessary. Such notice shall, in addition, inform the
claimant what procedure the claimant should follow to take advantage of the
review procedures set forth below in the event the claimant desires to contest
the denial of the claim. The claimant may within 90 days thereafter submit in
writing to the Administrator a notice that the claimant contests the denial of
his or her claim by the Company and desires a further review. The Administrator
shall within 60 days thereafter review the claim and authorize the claimant to
appear personally and review the pertinent documents and submit issues and
comments relating to the claim to the persons responsible for making the
determination on behalf of the Administrator. The Administrator will render its
final decision with specific reasons therefor in writing and will transmit it to
the claimant within 60 days of the written request for review, unless the
Administrator determines additional time, not exceeding 60 days, is needed, and
so notifies the Participant during the initial 60-day period. The Board may
revise the foregoing procedures as it determines necessary to comply with
changes in the applicable U.S. Department of Labor regulations.

7.8. Unfunded Status. This Policy is intended to be an unfunded plan and to
qualify as a severance pay plan within the meaning of Department of Labor
regulations Section 2510.3-2(b). All payments pursuant to the Policy shall be
made from the general funds of the Employer and no special or separate fund
shall be established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Employer as a result of being subject
to the Policy. Notwithstanding the foregoing, the Board may authorize the
creation of trusts or other arrangements to assist in accumulating funds to meet
the obligations created under the Policy; provided, however, that, unless the
Board otherwise determines, the existence of such trusts or other arrangements
is consistent with the “unfunded” status of the Policy.

7.9. Reliance on Adoption of Policy. Subject to Section 6.2, each person who
shall become a Participant shall be deemed to have served and continue to serve
in such capacity in reliance upon the Change on Control provisions contained in
this Policy.

 

11



--------------------------------------------------------------------------------

SCHEDULE A

 

1. James Stewart

 

2. Andrew Chien

 

12



--------------------------------------------------------------------------------

EXHIBIT A

ARBITRATION

This Exhibit A sets forth the methods for resolving disputes should any arise
under the Policy, and accordingly, this Exhibit A shall be considered a part of
the Policy.

 

1. Except for a claim by either Participant or the Company for injunctive relief
where such would be otherwise authorized by law, any controversy or claim
arising out of or relating to the Policy or the breach hereof including without
limitation any claim involving the interpretation or application of the Policy,
shall be submitted to binding arbitration in accordance with the employment
arbitration rules then in effect of the Judicial Arbitration and Mediation
Service (“JAMS”), to the extent not inconsistent with this paragraph. This
Exhibit A covers any claim Participant might have against the Company, any
officer, director, employee, or agent of the Company, or any of the Company’s
subsidiaries, divisions, and affiliates, and all successors and assigns of any
of them. The promises by the Company and Participant to arbitrate differences,
rather than litigate them before courts or other bodies, provide consideration
for each other, in addition to other consideration provided under the Policy.

 

2. Claims Subject to Arbitration: This Exhibit A contemplates mandatory
arbitration to the fullest extent permitted by law. Only claims that are
justiciable under applicable state or federal law are covered by this Exhibit A.
Such claims include any and all alleged violations of any state or federal law
whether common law, statutory, arising under regulation or ordinance, or any
other law, brought by any current or former employees.

 

3. Non-Waiver of Substantive Rights: This Exhibit A does not waive any rights or
remedies available under applicable statutes or common law. However, it does
waive Participant’s right to pursue those rights and remedies in a judicial
forum. By accepting benefits under the Policy, the Participant shall be deemed
to have voluntarily agreed to arbitrate his or her claims covered by this
Exhibit A.

 

4. Time Limit to Pursue Arbitration; Initiation: To ensure timely resolution of
disputes, Participant and the Company must initiate arbitration within the
statute of limitations (deadline for filing) provided for by applicable law
pertaining to the claim. The failure to initiate arbitration within this time
limit will bar any such claim. The parties understand that the Company and
Participant are waiving any longer statutes of limitations that would otherwise
apply, and any aggrieved party is encouraged to give written notice of any claim
as soon as possible after the event(s) in dispute so that arbitration of any
differences may take place promptly. The parties agree that the aggrieved party
must, within the time frame provided by this Exhibit A, give written notice of a
claim. In the event such notice is to be provided to the Company, the
Participant shall provide a copy of such notice of a claim to the Company’s
designated legal counsel for purposes of arbitration. Written notice shall
identify and describe the nature of the claim, the supporting facts and the
relief or remedy sought.

 

13



--------------------------------------------------------------------------------

5. Selecting an Arbitrator: This Exhibit A mandates Arbitration under the then
current rules of the Judicial Arbitration and Mediation Service (JAMS) regarding
employment disputes. The arbitrator shall be either a retired judge or an
attorney experienced in employment law and licensed to practice in the state in
which arbitration is convened. The parties shall select one arbitrator from
among a list of three qualified neutral arbitrators provided by JAMS. If the
parties are unable to agree on the arbitrator, each party shall strike one name
and the remaining named arbitrator shall be selected.

 

6. Representation/Arbitration Rights and Procedures:

 

  a. Participant may be represented by an attorney of his/her choice at his/her
own expense.

 

  b. The arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of Nevada (without regard to its choice of law provisions) and/or
federal law when applicable. In all cases, this Exhibit A shall provide for the
broadest level of arbitration of claims between the Company and Participant
under Nevada or applicable federal law. The arbitrator is without jurisdiction
to apply any different substantive law or law of remedies.

 

  c. The arbitrator shall have no authority to award non-economic damages or
punitive damages except where such relief is specifically authorized by an
applicable state or federal statute or common law. In such a situation, the
arbitrator shall specify in the award the specific statute or other basis under
which such relief is granted.

 

  d. The applicable law with respect to privilege, including attorney-client
privilege, work product, and offers to compromise must be followed.

 

  e. The parties shall have the right to conduct reasonable discovery, including
written and oral (deposition) discovery and to subpoena and/or request copies of
records, documents and other relevant discoverable information consistent with
the procedural rules of JAMS. The arbitrator shall decide disputes regarding the
scope of discovery and shall have authority to regulate the conduct of any
hearing and/or trial proceeding. The arbitrator shall have the right to
entertain a motion to dismiss and/or motion for summary judgment.

 

  f. The parties shall exchange witness lists at least 30 days prior to the
trial/hearing procedure. The arbitrator shall have subpoena power so that either
Participant or the Company may summon witnesses. The arbitrator shall use the
Federal Rules of Evidence. Both parties have the right to file a post hearing
brief. Any party, at its own expense, may arrange for and pay the cost of a
court reporter to provide a stenographic record of the proceedings.

 

  g. Any arbitration hearing or proceeding shall take place in private, not open
to the public, in Las Vegas, Nevada.

 

7.

Arbitrator’s Award: The arbitrator shall issue a written decision containing the
specific issues raised by the parties, the specific findings of fact, and the
specific conclusions of

 

14



--------------------------------------------------------------------------------

  law. The award shall be rendered promptly, typically within 30 days after
conclusion of the arbitration hearing, or the submission of post-hearing briefs
if requested. The arbitrator may not award any relief or remedy in excess of
what a court could grant under applicable law. The arbitrator’s decision is
final and binding on both parties. Judgment upon an award rendered by the
arbitrator may be entered in any court having competent jurisdiction.

 

  a. Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Exhibit A and to enforce an arbitration award.

 

  b. In the event of any administrative or judicial action by any agency or
third party to adjudicate a claim on behalf of Participant which is subject to
arbitration under this Exhibit A, Participant hereby waives the right to
participate in any monetary or other recovery obtained by such agency or third
party in any such action, and Participant’s sole remedy with respect to any such
claim shall be any award decreed by an arbitrator pursuant to the provisions of
this Exhibit A.

 

8. Fees and Expenses: The Company shall be responsible for paying any filing fee
and the fees and costs of the arbitrator; provided, however, that if Participant
is the party initiating the claim, Participant will contribute an amount equal
to the filing fee to initiate a claim in the court of general jurisdiction in
the state in which Participant is (or was last) employed by the Company.
Participant and the Company shall each pay for their own expenses, attorney’s
fees (a party’s responsibility for his/her/its own attorney’s fees is only
limited by any applicable statute specifically providing that attorney’s fees
may be awarded as a remedy), and costs and fees regarding witness, photocopying
and other preparation expenses. If any party prevails on a statutory claim that
affords the prevailing party attorney’s fees and costs, or if there is a written
agreement providing for attorney’s fees and/or costs, the arbitrator may award
reasonable attorney’s fees and/or costs to the prevailing party, applying the
same standards a court would apply under the law applicable to the claim(s).

 

9. The arbitration provisions of this Exhibit A shall survive the termination of
Participant’s employment with the Company. These arbitration provisions can only
be modified or revoked in a writing signed by both parties and which expressly
states an intent to modify or revoke the provisions of this Exhibit A.

 

10. The arbitration provisions of this Exhibit A do not alter or affect the
termination provisions of the Policy.

 

11. Capitalized terms not defined in this Exhibit A shall have the same
definition as in the Policy to which this is Exhibit A.

 

12. If any provision of this Exhibit A is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of Exhibit A. All other provisions shall remain in
full force and effect.

 

15



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

BOTH PARTIES ACKNOWLEDGE THAT: THEY HAVE CAREFULLY READ THIS EXHIBIT A IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT A CONSTITUTES A MATERIAL TERM AND
CONDITION OF POLICY TO WHICH IT IS EXHIBIT A, AND THEY AGREE TO ABIDE BY ITS
TERMS.

The parties also specifically acknowledge that by accepting benefits under the
Policy and thereby agreeing to the terms of this Exhibit A, they are waiving the
right to pursue claims covered by this Exhibit A in a judicial forum and instead
agree to arbitrate all such claims before an arbitrator without a court or jury.
It is specifically understood that this Exhibit A does not waive any rights or
remedies which are available under applicable state and federal statutes or
common law. Both parties enter into this Exhibit A voluntarily and not in
reliance on any promises or representation by the other party other than those
contained in the Agreement or in this Exhibit A.

Participant further acknowledges that Participant has been given the opportunity
to discuss this Exhibit A with Participant’s private legal counsel and that
Participant has availed himself/herself of that opportunity to the extent
Participant wishes to do so.

*        *        *

 

16